Order
Per Curiam:
Patricia Mills appeals from a jury verdict finding her former employer, Cerner Corporation, not hable for either discrimination or retaliation under the Missouri Human Rights Act (MHRA). Mills argues that Cerner’s counsel infringed upon her constitutional right to counsel during closing argument when Cerner used the timing of Mills’s decision to contact an attorney to argue that her allegations were not credible. Mills further argues that the trial court erred in refusing her proposed, non-MAI verdict director in favor of the MAI-approved verdict director offered by Cerner. Finding no error, we affirm. Rule 84.16(b).